Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00921-CV

                                          IN RE John J. ROCKEY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

Delivered and Filed: December 12, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 3, 2018, relator filed a petition for writ of mandamus and a motion for

temporary relief. After considering the petition, this court concludes relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a). Relator’s motion for temporary relief is also DENIED.

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2016-CI-19967, styled In the Matter of the Marriage of John J. Rockey and
Mubeena Rockey, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb
III presiding.